DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 03/12/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, based on “temporal sparsity” and “spatial sparsity are being considered broad terms that can be interpreted in several ways by one having ordinary skill in the art, these fancy wording is not definite on what that means. These terms lack proper support in the disclosure and/or have not being properly supported. In other words, the invention itself does not emphasizes on clear and understandable practical examples using the terms “temporal sparsity” and “spatial sparsity”. 
In addition, the claim language fails to provide a further functionality of how the data measurements are being classified as “temporal sparsity” and “spatial sparsity”. It is not clear what type of data is being gathered by the sensor readings (e.g. force? tactile? weight? temperature? distance? emotions? time? recognition? or the like).
Therefore, Applicant’s attention is directed to further provide a definition and/or clarification of these unclear terminology in the claim language. 
Accordingly, appropriate correction and/or clarification are earnestly solicited.


                              Allowable Subject Matter 
 It appears claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action. 
However, further search and consideration may be required upon the submission of claim amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B